




Certificate No. NQSO ‑ _____
(Employee Award)






ARROW FINANCIAL CORPORATION


2013 Long-Term Incentive Plan
NON-QUALIFIED STOCK OPTION CERTIFICATE
(Employee Award)


____________________________________________________________________________________
(Complete all items before issuance of Certificate)
Date of Option Grant: ____________    Number of Shares to Which Option Relates:
____________


Option Price Per Share: $        


The Option is / is not ___ Authorized for Payment in Shares in Lieu of Cash.
(Shares surrendered in payment must meet all conditions for use of such shares
as payment, as set by the Administrator.)


The Option evidenced by this Certificate is non-transferable except upon the
death of Optionee.


Record of Partial Option Exercise:


Date of Exercise:
No. of Shares Exercised:
No. of Shares Remaining as to Which Option Relates:
 
 
 
 
 
 



    


This certifies that              (“Optionee”), who is a valued and trusted
Employee (as defined below) of Arrow Financial Corporation, a New York
corporation (the “Company”), has been granted an option by the Company to
purchase one or more shares of the common stock, par value $1.00 per share, of
the Company ("Common Stock"), subject to the terms and conditions set forth in
this Certificate and in accordance with the Company's 2013 Long-Term Incentive
Plan (the "Plan"), with the expectation that the provision of this award to the
Optionee will encourage the Optionee to acquire and maintain an interest in the
Common Stock and have an added incentive to work for the success of the Company
and its subsidiaries. For purposes of this Certificate, an “Employee” means any
employee (including any officer or director who is also an employee) of the
Company or any subsidiary of the Company.
The terms and conditions of said option are as follows:
1.    Grant of Option. As of the Date of Option Grant identified above, the
Company hereby grants to Optionee, subject to the conditions set forth in this
Certificate and in the Plan, the right, privilege, and option (the "Option") to
purchase that number of shares of Common Stock identified above opposite the
heading “Number of Shares to Which Option Relates” (the "Shares"), at the per
share price (the “Exercise Price”) specified above opposite the heading “Option
Price Per Share,” which Exercise Price is not less than the Fair Market Value
per share of the Common Stock on the Date of Option Grant. For purposes of this
Option Certificate, “Fair Market Value” per share of Common Stock as of any date
shall be as determined in the manner specified from time to time by the
Administrator in accordance with the Plan. The “Administrator” shall be either
the Board of Directors of the Company (the “Board”) or the Compensation
Committee of the Board as determined in accordance with the Plan.




--------------------------------------------------------------------------------




2.    Exercisability of Option; Vesting.
(a)    Subject to the provisions, exceptions and limitations set forth elsewhere
in this Certificate, including Sections 3, 5 and 7, the Option may be exercised
only to the extent vested and only during the period (the "Option Period")
commencing on the Date of Option Grant identified above and ending on the tenth
(10th) anniversary of the Date of Option Grant. Subject to Section 2(b), the
Option will become exercisable (i.e., will vest) during the Option Period as
follows: on the first anniversary of the Date of Option Grant, the Option will
become exercisable with respect to ______ Shares; on the second anniversary of
the Date of Option Grant, the Option will become exercisable with respect to an
additional _____ Shares; on the third anniversary of the Date of Option Grant,
the Option will become exercisable with respect to an additional _____ Shares;
and on the fourth anniversary of the Date of Option Grant, the Option will
become exercisable with respect to all remaining Shares.
(b)    Notwithstanding the foregoing, (i) the exercisability (i.e., vesting) of
the Option shall be accelerated, and the Option, if not fully exercisable, shall
become fully exercisable (i.e., shall vest), in the event of the death or
Disability of Optionee or the occurrence of a Change in Control of the Company
(as defined in Section 7) at any time after the Date of Option Grant and prior
to termination of the Option, and (ii) the exercisability (i.e., vesting) of the
Option may otherwise be accelerated, and the Option, if not fully exercisable,
shall become fully exercisable, upon the occurrence of such other event or
events or upon such other circumstance or circumstances arising after the Date
of Option Grant and prior to termination of the Option as the Administrator may
determine from time to time as justifying such acceleration.
3.    Conditions to Exercise of Option. The Option may not be exercised unless,
as of the date of exercise of the Option (the "Date of Exercise"),
(a)    the Option is then exercisable with respect to the number of Shares as to
which exercise is sought, in accordance with Section 2, and the Option shall not
have terminated pursuant to Section 5;
(b)    the underlying Shares as to which the Option is then sought to be
exercised are the subject of an effective registration statement under the
Securities Act of 1933, as amended, and are registered under applicable state
securities laws, or may then be issued to Optionee exempt from such federal or
state registration;
(c)    full payment of the Exercise Price of the Shares as to which the Option
is being exercised has been received by the Company in accordance with Section
4(c); and
(d)    all other actions required to be taken by the Company and Optionee prior
to such exercise of the Option in accordance with the Plan and this Certificate
shall have been taken.
4.    Method of Exercise of Option.
(a)    If Optionee or any other person authorized to exercise the Option (an
"Exercising Person") elects to exercise the Option, in whole or in part, such
Exercising Person shall deliver to the Secretary of the Company or his or her
designated representative (the “Secretary”) at the Company's principal place of
business a written notice of election to exercise the Option, identifying that
number of whole Shares as to which exercise is then being sought, which number
may not exceed the number of Shares as to which the Option may then be exercised
(i.e., vested shares) in light of any and all prior partial exercises of the
Option and any applicable restrictions on the right to exercise the Option at
such time in accordance with this Certificate or the Plan. If the Exercising
Person is not the Optionee, the notice also shall identify the nature of the
Exercising Person's authority to exercise the Option, which authority must be
acceptable to the Administrator. In all cases, such written notice of election
must be accompanied by surrender of the original of this Certificate.
(b)    The Date of Exercise with respect to any such election shall be as soon
as practicable following receipt by the Secretary of the notice described in
Section 4(a) above and the satisfaction of all required conditions to exercise
including, without limitation, receipt of payment as described in Section 4(c)
below. The Exercising Person may revoke the election to exercise at any time
prior to the Date of Exercise by subsequent notice to the Secretary, if such
notice of revocation is timely received as determined by the Company.
(c)    Full payment of the Exercise Price of the Shares with respect to which
the Option is being exercised must be delivered to the Company to the attention
of the Secretary prior to the Date of Exercise. Payment shall be in cash or by
bank check, or if authorized by the Administrator upon grant of the Option
(evidenced by an appropriate




--------------------------------------------------------------------------------




notation in the forepart of this Certificate) or thereafter, may be made at the
discretion of the Exercising Person in whole or in part in shares of Common
Stock owned by Optionee subject to such conditions upon such use of shares of
Common Stock as may be set by the Administrator from time to time (a
"Stock‑for‑Stock Exercise"). Any shares surrendered in payment of the Exercise
Price in a Stock‑for‑Stock Exercise ("Payment Shares") shall be valued at Fair
Market Value as of the Date of Exercise. In a Stock‑for‑Stock Exercise, in lieu
of physically surrendering to the Company a certain number of Payment Shares,
the Exercising Person may elect to submit to the Company to the attention of the
Secretary an affidavit attesting ownership by Optionee of such number of shares
for the appropriate period of time and request that such shares, although not
physically surrendered, be deemed to have been surrendered by the Exercising
Person to the Company in payment of the Exercise Price (any such payment, a
"Deemed Payment").
(d)    Upon receipt of payment of the Exercise Price, including an affidavit of
ownership in the case of a Deemed Payment, the Company shall issue and deliver
to the Exercising Person, as of the Date of Exercise, evidenced by book entry or
electronic delivery or by delivery of a duly executed stock certificate, the
number of Shares as to which the Option has thus been exercised (less any
Tax-Withheld Shares, as described and defined in Section 4(e) below), provided
that, if the Exercising Person has elected in connection with a Stock‑for‑Stock
Exercise to make a Deemed Payment without physically surrendering to the Company
some number of Payment Shares owned by Optionee, the Company will deduct from
the number of Shares to be issued to the Exercising Person on the Date of
Exercise the number of shares deemed surrendered but not physically surrendered
by the Exercising Person, and issue to the Exercising Person only the remaining
number of Shares (less any Tax-Withheld Shares). If, on the Date of Exercise,
any Shares remain as to which the Option is not being exercised, the Company,
simultaneously with issuance of the appropriate number of Shares, shall return
to the Exercising Person the original of this Certificate, with appropriate
notation in the forepart of this Certificate as to the partial exercise of the
Option.
(e)    To the extent that exercise of the Option obligates the Company or any of
its subsidiaries to pay any taxes or other amounts to any taxing or other
governmental authority on behalf of or with respect to Optionee, either (i) the
Company will pay such taxes and/or other amounts then due (the “Tax Amount”) and
deduct from the number of Shares otherwise then deliverable by it to the
Exercising Person a number of Shares having a Fair Market Value on the Date of
Exercise equal to the Tax Amount (“Tax-Withheld Shares”), in which event
Optionee shall have no further rights with respect to such Tax-Withheld Shares,
or (ii) withhold the Tax Amount from Optionee's wages or other compensatory
payments due to Optionee, provided that, if the Exercising Person delivers funds
to the Company to the attention of the Secretary in payment of the Tax Amount,
the Company will apply such funds to its payment of Taxes or other amounts then
due.
5.    Termination of Option. The Option, to the extent not previously exercised,
shall terminate and cease to be exercisable upon, or within a designated period
of time after, the first to occur of the following “termination of Service
events” as set forth below, to be exercisable not later than the expiration of
the Option Period (i.e., the tenth (10th) anniversary of the Date of Option
Grant); and if no ”termination of Service event” occurs before the expiration of
the Option Period, the Option will terminate and cease to be exercisable as of
the expiration of the Option Period.
(a)    if such termination of Service is for Cause (as defined below), the date
on which Optionee’s Service terminates;
(b)    if such termination of Service is other than for Cause or by reason of
Optionee’s death, Disability or Retirement (as defined below), the expiration of
three (3) months following the date on which Optionee’s Service terminates;
provided, however, that, if the Optionee dies within such 3‑month period, then
the termination event shall be the expiration of three (3) months after the date
of death of Optionee;
(c)    if such termination of Service is by reason of Optionee’s Disability or
Retirement, the expiration of twelve (12) months following the date on which
Optionee’s Service terminates; provided, however that, if the Optionee dies
within such 12‑month period, then the termination event shall be the expiration
of the Option Period (i.e., the tenth (10th) anniversary of the Date of Option
Grant); or
(d)    if such termination of Service is by reason of Optionee’s death, the
expiration of the Option Period (i.e., the tenth (10th) anniversary of the Date
of Option Grant).
Notwithstanding the foregoing, the Administrator may determine from time to time
prior to the termination or expiration of the Option to extend the
exercisability of the Option, if a “termination of Service event” as described
in subsections (b) or (c) above should occur prior to the expiration of the
Option Period, for an additional period of time beyond the time period specified
in subsections (b) or (c) above following the events identified in such (but in
no event




--------------------------------------------------------------------------------




beyond the expiration of the Option Period) if in its judgment such extension of
exercisability is in the best interests of the Company.
In the event of any termination of Optionee’s Service, for any reason, the
Option, to the extent it continues to be exercisable for a period of time
thereafter, as provided above, shall continue to be exercisable during such
period only with respect to that number of Shares as to which the Option was
exercisable as of the time of termination, including those Shares, if any,
subject to accelerated vesting as of such termination, as provided in Section
2(b) or elsewhere in this Certificate.
The Optionee’s “Service” shall mean (i) the full- or part-time employment of
Optionee with the Company and/or its subsidiaries as an employee, or (ii) the
rendering of services by Optionee for the Company and/or its subsidiaries under
a Qualifying Services Contract, as defined below. Service shall not be deemed to
terminate for purposes of the Option due to a leave of absence required by law
or otherwise granted by the Company or its subsidiaries or as a result of any
transfer of the employment or service of Optionee between or among the Company
and/or its subsidiaries or to any successor of the Company or its subsidiaries
incident to any merger or similar business combination involving the Company or
its subsidiaries.
A “Qualifying Services Contract” shall mean a written agreement between Optionee
and the Company under which Optionee shall continue to render services for the
Company and/or its subsidiaries for a specified period of time following
termination of Optionee’s employment with the Company and/or its subsidiaries
(or following termination of a prior Qualifying Services Agreement), which
agreement satisfies each of the following conditions: (i) the services to be
rendered thereunder by Optionee shall qualify as “substantial,” as that term is
defined and determined by the Administrator from time to time with such
definition to be set forth or referenced in such agreement; (ii) Optionee in
rendering such services shall be acting as or for an independent contractor and
not as an employee of the Company and/or its subsidiaries; and (iii) there shall
be no break in service between Optionee’s serving as an employee of the Company
and/or its subsidiaries (or serving under a prior Qualifying Services Contract)
and serving under such agreement.
“Retirement” shall mean the “retirement” or “early retirement” of Optionee from
employment with the Company and/or its subsidiaries under the principal
retirement plan of the Company then in effect (the “Retirement Plan”), or, if
Optionee’s employment with the Company and/or its subsidiaries terminates and
Optionee continues to render Service for a period of time thereafter under a
Qualifying Services Contract or a continuous succession of Qualifying Services
Contracts, “Retirement” after the commencement of such period of time shall mean
Optionee’s ceasing to render Service under such contract or the last such
contract.
Termination for "Cause" of Optionee shall mean: (i) if Optionee is serving under
an employment or services agreement with the Company and/or its subsidiaries,
including a Qualifying Services Contract, that contains a provision for
termination for "Cause," termination of the Service of Optionee for "Cause"
pursuant to such provision, and (ii) if Optionee is not serving under such an
employment or services agreement, termination of the Service of Optionee by a
two‑thirds vote of the entire Board or of the entire board of directors of
a subsidiary of the Company for which Optionee is then rendering Service,
expressly for one or more of the following "Causes," as evidenced in a board
resolution: (A) any willful misconduct by Optionee that is materially injurious
to the Company or a subsidiary of the Company, monetarily or otherwise; (B) any
willful failure by Optionee to follow the reasonable directions of the
applicable board or a higher‑ranking executive officer of the Company or a
subsidiary of the Company; (C) any failure by Optionee substantially to perform
any reasonable directions of the Board or the board of directors of any
subsidiary of the Company (other than failure resulting from Disability or
death), within thirty (30) days after delivery to the Optionee by the respective
board of a written demand for substantial performance, which written demand
shall specifically identify the manner in which such board believes that the
Optionee has not substantially performed; (D) any inability of Optionee to serve
as an officer or director of any subsidiary of the Company, or perform any
substantial portion of Optionee’s duties, by reason of any order of the Federal
Deposit Insurance Corporation, the Office of the Comptroller of Currency, or any
other regulatory authority or agency having jurisdiction over the Company or any
of its subsidiaries; or (E) intentionally providing false or misleading
information to, or otherwise misleading the Board or the board of directors of
any of the Company’s subsidiaries.
6.    Adjustments. If, after the Date of Option Grant, all issued and
outstanding shares of Common Stock shall be increased or decreased in number,
pursuant to stock dividends, stock splits, consolidations of shares,
recapitalizations, mergers, consolidations, reorganizations, combinations or
exchange of shares or similar transactions, the number of Shares to which the
Option theretofore related and the option price per share theretofore applicable
to such Option shall be appropriately adjusted by the Company to provide the
same overall economic value to the Optionee




--------------------------------------------------------------------------------




immediately after the occurrence of such event as existed immediately prior to
the occurrence of such event (subject to applicable rules and regulations);
provided, however, that if the Company shall issue additional shares of Common
Stock for a consideration, no such adjustment shall be made.
7.    Change in Control. In the event of a Change in Control of the Company (as
defined below), the Option, if not then fully exercisable shall become fully
exercisable (i.e., shall vest) as of the date of such Change in Control, and
shall remain fully exercisable thereafter until termination in accordance with
Section 5 hereof. For this purpose, a "Change in Control of the Company" shall
be deemed to have occurred upon the first to occur of any of the following:
(a)    The acquisition by one person, or more than one person acting as a group,
of ownership of stock of the Company that, together with stock held by such
person or group, constitutes more than 50% of the total fair market value or
total voting power of the stock of the Company;
(b)    The acquisition by one person, or more than one person acting as a group,
of ownership of stock of the Company, that together with stock of the Company
acquired during the twelve-month period ending on the date of the most recent
acquisition by such person or group, constitutes 30% or more of the total voting
power of the stock of the Company;
(c)    A majority of the Board is replaced during any twelve-month period by
Directors whose appointment or election is not endorsed by a majority of the
Board before the date of the appointment or election;
(d)    One person, or more than one person acting as a group, acquires (or has
acquired during the twelve-month period ending on the date of the most recent
acquisition by such person or group) assets from the Company that have a total
gross fair market value (determined without regard to any liabilities associated
with such assets) equal to or more than 40% of the total gross fair market value
of all of the assets of the Company immediately before such acquisition or
acquisitions.
Persons will not be considered to be acting as a group solely because they
purchase or own stock of the same corporation at the same time, or as a result
of the same public offering. However, persons will be considered to be acting as
a group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.
This definition of Change in Control of the Company shall be interpreted in
accordance with, and in a manner that will bring the definition into compliance
with, the regulations under Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”).
8.    Non-transferability; Rights Prior to Exercise. The Option shall be
non‑transferable except in the event of Optionee's death (in which such case,
Section 9 shall apply), and during Optionee's lifetime shall be exercisable only
by Optionee. Neither Optionee nor any permitted transferee of any interest in
the Option shall have any rights as a shareholder with respect to any Shares to
which the Option relates until the Option shall have been exercised with respect
to such Shares and such Shares shall have been issued and delivered to the
Exercising Person.
9.    Designation of Beneficiary. Optionee may designate a person or persons to
receive the Option in the event of the death of Optionee. Any such designation
must be made upon properly completed forms supplied by and returned to the
Company and, once made, may be revoked only in writing. If Optionee fails to
designate a beneficiary, the estate of Optionee or any heir or successor who by
reason of Optionee’s death acquired the rights to exercise the Option will be
deemed to be the beneficiary of Optionee with respect to the Option. Any such
person with rights under the Option shall possess all rights of Optionee under
this Certificate with respect to such Option and shall remain subject to all the
terms and conditions applicable thereto, including without limitation, the
provision of this Certificate regarding payment of the Exercise Price and
termination of the Option.
10.    Non-Qualified Stock Option. The Option is not intended to be, and will
not be treated as, an "incentive stock option" within the meaning of Section 422
of the Code.
11.    Definitions. Unless otherwise indicated herein, all capitalized terms
used herein shall have the same meaning given such terms in the Plan as in
effect on the Date of Grant.
[Signature page follows]




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the undersigned, being duly authorized, has executed this
Certificate on behalf of the Company.


ARROW FINANCIAL CORPORATION




By:                        
Name:                        
Title:                        








ATTEST:










                                
____________________________, Secretary        Date








